Citation Nr: 1243276	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for diabetes mellitus type II, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the 20 percent evaluation for the Veteran's diabetes mellitus type II. 

In November 2010, the Board remanded the claim to the RO for additional evidentiary development to include a contemporary VA examination.

Upon remand, the RO issued a rating decision in December 2011 granting a separate 60 percent evaluation for diabetic renal disease.  He was informed of what to do if he disagreed with the decision, but has not responded.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


REMAND

At his May 2011 examination the Veteran reported that he received treatment from "Pat Weaver" who operated a "diabetes clinic."  VA outpatient treatment records dated through October 2011, show that the Veteran had non-VA prescriptions for insulin.  It does not appear that efforts were made to obtain records of the reported private treatment.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2012).

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

Although the Board's prior remand did not explicitly ask the VA examiner to specify whether there was regulation of activities, this is one of the criteria for a 40 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).  The examination report did not include a finding in this regard.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to complete authorization for VA to obtain all records of his treatment from "Pat Weaver", and any other private treatment provider for diabetes since September 2006.  

If the Veteran fails to provide necessary authorizations, tell him that he should obtain and submit the records himself.

If any requested records cannot be obtained, the Veteran should be advised of this fact, of the efforts made to obtain the records and any additional efforts that would be made with regard to the claim.

2.  Obtain all records of the Veteran's VA treatment for diabetes since October 2011.

3.  Ask the examiner who provided the May 2011 examination to review the claims folder and any newly obtained records and provide an opinion as to whether there is regulation of activities due to diabetes; and whether the newly received records would change any aspect of the opinions and findings stated on the May 2011 examination.  The examiner should provide reasons for the opinion as to whether there is regulation of activities.

If the examiner is not available, another medical professional may review the claims folder and provide the needed opinions and review.

4.  If newly received records show a change in the disability from diabetes, the Veteran should be afforded a new VA examination.

5.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




